Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application.
2.	This application is a continuation of US Patent Application 14/865,087 now patent no. 10176263.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Rejection - Double Patenting
4.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 10176263.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
Claims Comparison

                      Instant Application                                                 10176263
1. A computer system comprising: at least one processor; and memory comprising instructions stored thereon that when executed by at least one processor cause at least one processor to perform acts via a computerized graph engine in the computer system for combining data from multiple social networking applications and for responding to queries using the combined data comprising: receiving first social networking data from a a user profile; 
receiving second social networking data from a second social networking application, wherein the second social networking data comprises a second plurality of contacts associated with the user profile; 







generating a graph from the first social networking data and the second social networking data, wherein the graph comprises a plurality of nodes and each node represents a contact of a set of contacts comprising the first plurality of contacts, the second plurality of contacts, and the user profile, and wherein the graph further comprises a plurality of edges, each edge connects two nodes of the plurality of nodes;





receiving the query from the user profile; identifying at least one node of the graph that is responsive to the query; 
identifying one or more paths in the graph that connect the identified at least one node and a node representing the user profile, wherein each of the identified one or more paths comprises a sequence of nodes and one or more edges from the graph; and 
providing the identified one or more paths to at least one computing device in response to the query.

2. The system of claim 1, wherein the first social network is associated with a first communication type of a plurality of communication types, wherein the second social network is associated with a second communication type of a plurality of communication types, and wherein each edge represents a communication type of a set of communication types comprising the first communication type and the second communication type.

5. The system of claim 1, wherein the acts further comprise receive application data from a productivity application, wherein the application data comprises a third plurality of contacts associated with the, and wherein the set of contacts comprises the third plurality of contacts.


3. The system of claim 2, wherein the query identifies a task, and wherein the acts further comprise: receiving task data associated with the user profile from the at least one computing device, wherein the task data identifies a plurality of tasks, each identified task is associated with a contact from the first plurality of contacts or the second plurality of contacts, each identified task is associated with an indication of whether or not the identified task was successful, and each identified task is associated with one of the first communication type or the second communication type; ranking each of the identified one or more paths based on the contacts represented by the one or more nodes of the sequence of one or more nodes comprising each path, the contacts associated with the tasks of the plurality of tasks, the first communication type or the second communication type associated with the one or more edges in each path, and the indication associated with each task of the plurality of tasks; and providing the identified one or more paths according to the ranking.








4. The system of claim 3, wherein the at least one computing device includes a monitoring application, and wherein the task data is received from the monitoring application.








6. The system of claim 1, wherein the acts further comprise receiving privacy information associated with the first social networking application and the second social networking application for the user profile, and identifying the at least one node of the graph that is responsive to the query based on the graph and the privacy information.

7. The system of claim 1, wherein the query further comprises one or more terms and each node of the graph is associated with a profile from either the first social networking application or the second social networking application, and wherein the identifying of the at least one node of the graph that is responsive to the query comprises identifying at least one node of the graph with an associated profile that matches some or all of the one or more terms of the query.

8. A method for combining data from multiple social networking applications and for responding to queries using the combined data, the method comprising: 

receiving first social networking data from a first social networking application by a a user profile; 



receiving second social networking data from a second social networking application by the computing device, wherein the second social networking data comprises a second plurality of contacts associated with the user profile; 


generating a graph from the first social networking data and the second social networking data by the computing device, wherein the graph comprises a plurality of nodes and each node represents one of a contact of the first plurality of contacts, a contact from the second plurality of contacts, or the user profile, and wherein the graph further comprises a plurality of edges, and each edge connects two nodes of the plurality of nodes; 


receiving a query from the user profile by the computing device; 
identifying at least one node of the graph that is responsive to the query by the computing device; 
identifying one or more paths in the graph that connect the identified at least one node and a node representing the user profile by the computing device, wherein each identified one or more path comprises a sequence of nodes and one or more edges from the graph; and providing the identified one or more paths in response to the query by the computing device.
9. The method of claim 8, wherein the query identifies a task and further comprising: receiving task data associated with the user profile, wherein the task data identifies a plurality of tasks, each identified task is associated with a contact from either the first 


ranking each of the identified one or more paths based on the contacts represented by the nodes of the sequence of nodes comprising each path, the contacts associated with the tasks of the plurality of tasks, and the indication associated with each task of the plurality of tasks; and 


providing the identified one or more paths according to the ranking.





10. The method of claim 9, wherein the task identified by the query comprises one or more of a networking task, an employment task, a social task, or an education task.

11. The method of claim 8, further comprising receiving application data from a productivity application, wherein the application data comprises a third plurality of contacts associated with the user profile.



12. The method of claim 11, further comprising generating the graph from the first social networking data, the second social networking data, and the application data.

13. The method of claim 11, wherein the productivity application comprises one or more of a word processing application, an email application, a smart phone application, an instant messaging application, and a VoIP application.

14. The method of claim 8, wherein the first plurality of contacts and the second plurality of contacts include at least one contact in common.

15. The method of claim 8, further comprising receiving privacy information associated with the first social networking application and the second social networking application for the user profile, and identifying the at least one node of the graph that is responsive to the query based on the graph and the privacy information.

16. The method of claim 8, wherein the query further comprises one or more terms and each node of the graph is associated with a profile from either the first social networking application or the second social networking application, and wherein identifying at least one node of the graph that is responsive to the query comprises identifying at least one node of the graph with an associated profile that matches some or all of the one or more terms of the query.

17. A computer system comprising: at least one processor; and memory comprising instructions stored thereon that when executed by at least one processor cause at least one processor to perform acts for combining data from multiple social networking applications and for responding to queries using the combined data comprising: 
receiving a graph of a first social networking application and a second social networking application for a user profile by a computing device, wherein the graph comprises a plurality of nodes and each node represents one of a contact of a first plurality of contacts of the first social networking application, a contact of a second plurality of contacts of the second social networking application, or the user profile, and wherein the graph further comprises a plurality of edges, each edge 














receiving a query from the user profile by the computing device, wherein the query identifies a task; 
identifying at least one node of the graph that is responsive to the query by the computing device; 
identifying one or more paths in the graph that connect the identified at least one node and a node representing the user profile by the computing device, wherein each of the identified one or more paths comprises a sequence of nodes and edges from the graph; and 
providing the identified one or more paths in response to the query by the computing device.









18. The system of claim 17, wherein the task identified by the query comprises one or more of a networking task, an employment task, a social task, or an education task.


20. The system of claim 17, wherein the query further comprises one or more terms and each node of the graph is associated with a profile from either the first social networking application or the second social networking application, and wherein identifying at least one node of the graph that is responsive to the query comprises identifying at least one node of the graph with an associated profile that matches some or all of the one or more terms of the query.


at least one computing device adapted to generate a query for a user;  and a graph engine adapted to: 
receive first social networking data from a first social networking application, wherein 
the user and a first communication type of a plurality of communication types;  
receive second social networking data from a second social networking application, wherein the second social networking data comprises a second plurality of contacts associated with the user and a second communication type 
of the plurality of communication types;  receive application data from a productivity application, wherein the application data comprises a third plurality of contacts associated with the user and a third communication type of the plurality of communication types;  
generate a graph from the first social networking data, the second social networking data, and the application data, wherein the graph comprises a plurality of nodes and each node represents one of a contact of the first plurality of contacts, a contact from the second plurality of contacts, a contact from the third plurality of contacts, or the user, and wherein the graph further comprises a plurality of edges, each edge 
connects two nodes of the plurality of nodes, and each edge represents one of the first communication type, the second communication type, or the third communication type;  
receive the query from the user;  
identify at least one node of the graph that is responsive to the query;  
identify one or more paths in the graph that connect the identified at least one node and a node representing the user, wherein each of the identified one or more paths comprises a sequence of nodes and edges from the graph; and 
provide the identified one or more paths to the at least one computing device in response to the query. 






















2.  The system of claim 1, wherein the query identifies a task, and wherein the graph engine is further adapted to: receive task data associated with the user from the at least one computing device, wherein the task data identifies a plurality of tasks, each identified task is associated with a contact from the 
first plurality of contacts, the second plurality of contacts, or the third plurality of contacts, each identified task is associated with an indication of whether or not the identified task was successful, and each identified task is 
associated with one of the first communication type, the second communication type, or the third communication type;  rank each of the identified one or more paths based on the contacts represented by the nodes of the sequence of nodes comprising each path, the contacts associated with the tasks of the plurality of tasks, the first communication type, the second communication type, or the third communication type associated with the edges in each path, and the indication associated with each task of the plurality of tasks;  and provide the identified one or more paths according to the ranking. 

3. The system of claim 2, wherein the task identified by the query comprises one or more of a networking task, an employment task, a social task, or an education task. 
 
4. The system of claim 2, wherein the at least one computing device includes a monitoring application, and wherein the task data is received from the monitoring application. 
 
5. The system of claim 1, wherein the productivity application comprises one or more of a word processing application, an email application, a smart phone application, an instant messaging application, and a VoIP application. 
 
6. The system of claim 1, wherein the graph engine is further adapted to receive privacy information associated with the first social networking application and the second social networking application for the user, and identify the at least one node of the graph that is responsive to the query based on the graph and the privacy information. 
 
7. The system of claim 1, wherein the query further comprises one or more terms and each node of the graph is associated with a profile from either the first social networking application or the second social networking application, and wherein the graph engine adapted to identify at least one node of the graph that is responsive to the query comprises the graph engine adapted to identify at least one node of the graph with an associated profile that matches some or all of the one or more terms of the query. 
8. A method for combining data from multiple social networking applications and productivity applications and for responding to queries using the combined data comprising: 
receiving first social networking data from a 
a user and a first communication type of a plurality of communication types;  
receiving second social networking data from a second social networking application by the computing device, wherein the second social networking data comprises a second plurality of contacts associated with the user and a second communication type of the plurality of communication types;  
generating a graph from the first social networking data and the second social networking data by the computing device, wherein the graph comprises a plurality of nodes and each node represents one of a contact of the first plurality of contacts, a contact from the second plurality of contacts, or the user, and wherein the graph further comprises a plurality of edges, each edge connects two nodes of the plurality of nodes, and each edge represents either the first communication type or the second communication type;  
receiving a query from the user by the 
computing device;  
identifying at least one node of the graph that is responsive to the query by the computing device;  
identifying one or more paths in the graph that connect the identified at least one node and a node representing the user by the computing device, wherein each identified one or more path comprises a sequence of nodes and edges from the graph; and providing the identified one or more paths in response to the query by the computing device. 
9. The method of claim 8, wherein the query identifies a task and further comprising: receiving task data associated with the user, wherein the task data identifies a plurality of tasks, each identified task is associated with a 
and each identified task is associated with either the first or the second communication types;  ranking each of the identified one or more paths based on the contacts represented by the nodes of the sequence of nodes comprising each path, the contacts associated with the 
tasks of the plurality of tasks, the first type of communication or second type of communication associated with the edges in each path, and the indication associated with each task of the plurality of tasks; and providing the identified one or more paths according to the ranking. 
 




10. The method of claim 9, wherein the task identified by the query comprises one or more of a networking task, an employment task, a social task, or an education task. 
 
11. The method of claim 8, further comprising receiving application data from a productivity application, wherein the application data comprises a third plurality of contacts associated with the user and a third communication type of the plurality of communication types. 
 
12. The method of claim 11, further comprising generating the graph from the first social networking data, the second social networking data, and the application data. 
 
13. The method of claim 11, wherein the productivity application comprises one or more of a word processing application, an email application, a smart phone application, an instant messaging application, and a VoIP application. 

14. The method of claim 8, wherein the first plurality of contacts and the second plurality of contacts include at least one contact in common. 
 
15. The method of claim 8, further comprising receiving privacy information associated with the first social networking application and the second social networking application for the user, and identifying the at least one node of the graph that is responsive to the query based on the graph and the privacy information. 
 

16. The method of claim 8, wherein the query further comprises one or more terms and each node of the graph is associated with a profile from either the first social networking application or the second social networking 
application, and wherein identifying at least one node of the graph that is responsive to the query comprises identifying at least one node of the graph with an associated profile that matches some or all of the one or more terms of the query.

17. A method for combining data from multiple social networking application and productivity applications and for responding to queries using the combined data comprising: 
receiving a graph of a first social networking application and a second social networking application for a user by a computing device, wherein the first social networking application is associated with a first communication type of a plurality of communication types and the second social networking application is associated with a second communication type of the plurality of communication types, wherein the graph comprises a plurality of nodes and each node represents one of a contact of a first plurality of contacts of the first social networking application, a contact of a second plurality of 
edge connects two nodes of the plurality of nodes, and each edge represents either the first communication type or the second communication type;  
monitoring activity of the user on the computing device to generate task data, wherein the task data identifies a plurality of tasks, each identified task is associated with a contact from either the first or the second plurality of contacts, each identified task is associated with an indication of whether or 
not the task was successful, and each identified task is associated with either 
the first or the second communication types;  receiving a query from the user by the computing device, wherein the query identifies a task;  
identifying at least one node of the graph that is responsive to the query by the computing device;  
identifying one or more paths in the graph that connect the identified at least one node and a node representing the user by the computing device, wherein each of the identified one or more paths comprises a sequence of nodes and edges from the graph;  ranking each of the identified one or more paths based on the contacts represented by the nodes of the sequence of nodes comprising each path, the contacts associated with the tasks of the plurality of tasks, the first type of communication or second type of communication associated with the edges in each path, and the indication associated with each task of the plurality of tasks; and
providing the identified one or more paths according to the ranking in response to the query by the computing device. 
 
18. The method of claim 17, wherein the task identified by the query comprises one or more of a networking task, an employment task, a social task, or an education task. 

 
20.  The method of claim 17, wherein the query further comprises one or more terms and each node of the graph is associated with a profile from either the first social networking application or the second social networking application, and wherein identifying at least one node of the graph that is responsive to the query comprises identifying at least one node of the graph with an associated profile that matches some or all of the one or more terms of the query.
 A system for combining tins an


	Regarding claims 1-20 of the instant application, the claims recite broader version of 10176263 and directed toward similar subject matter as claims 1-20 of ‘263. Although the conflicting claims are not identical, they are not patently distinct from each other because the claimed differences would have been prima facia obvious to one of the ordinary skills in the art because the instant claims are merely broader version of the ‘263.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘263 and as such are unpatentable over obvious-type double patenting.
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153